This is a district court case, appealed from Willacy county, and involves proof of a state of controverted facts in respect to the sale of some calves. The court, without a jury, upon a full hearing of all the facts, rendered judgment in favor of appellee and against appellant.
There are no new or intricate questions of law involved, necessary for any decision by this court. We think the judgment is fairly based upon the evidence, and that justice was done between the parties.
The judgment is affirmed.